August 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  METROPOLITAN LIFE INSURANCE COMPANY AND METROPOLITAN
         TOWER LIFE INSURANCE COMPANY, Appellants

NO. 14-15-00584-CV                          V.

  STRUCTURED ASSET FUNDING, LLC D/B/A 123 LUMPSUM; ANDREW
JONATHAN SETTLEMENT FUND, LLC; AND BRADLEY TURPIN, Appellees
               ________________________________

       This cause, an appeal from a final order signed June 9, 2015 approving a
transfer of structured settlement payment rights, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
REFORM the judgment of the court below to tax all costs against Structured
Asset Funding, LLC d/b/a 123 LumpSum.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

       We order appellee Structured Asset Funding, LLC d/b/a 123 LumpSum to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.